UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1178



KATHRYN L. KERSHNER,

                                              Plaintiff - Appellant,

          versus


GALE A. NORTON,     Secretary,   Department   of
Interior,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (3:04-cv-00010-WCB)


Submitted: June 15, 2006                           Decided: June 19, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kathryn L. Kershner, Appellant Pro Se. Sherri Evans Harris, OFFICE
OF THE UNITED STATES ATTORNEY, Washington, D.C., Helen Campbell
Altmeyer, OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kathryn L. Kershner seeks to appeal the district court’s

order   denying    relief    on   her   claims   of   discrimination   and

retaliation under the Rehabilitation Act of 1973, 29 U.S.C. §§ 701-

796 (1999). We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).          This appeal period is “mandatory

and jurisdictional.”        Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s order was entered on the docket on

May 24, 2005.     The notice of appeal was filed on January 26, 2006.

Because Kershner failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                DISMISSED




                                   - 2 -